United States Court of Appeals
                      For the First Circuit


No. 08-1679

              EASTERN SEABOARD CONSTRUCTION CO., INC.

                       Plaintiff, Appellee,

                                v.

GRAY CONSTRUCTION, INC., TRAVELERS CASUALTY AND INSURANCE COMPANY
                           OF AMERICA,

                       Defendant, Appellant.


                              ERRATA

     The opinion of this Court issued on December 31, 2008, is
amended as follows:

     On page 4, line 1, change "$66,613.81" to "$66,613.89".